               Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 Chana Braun, individually and on behalf of all others
 similarly situated,                                                   Civil Action No: 7:21-cv-3891
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Portfolio Recovery Associates, LLC,
 Forster & Garbus LLP,

                                       Defendant(s).

       Plaintiff Chana Braun (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Stein Saks PLLC, against Defendants Portfolio

Recovery Associates, LLC and Forster & Garbus LLP (hereinafter “Defendant Portfolio” and

“Defendant Forster” respectively), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

                                                 1
         Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 2 of 9




collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Rockland.




                                              2
         Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 3 of 9




   8.      Defendant Portfolio is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 120 Corporate Blvd, Norfolk, Virginia

23502.

   9.      Upon information and belief, Defendant Portfolio is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant Forster is a "debt collector," as defined under the FDCPA under 15 U.S.C.

§ 1692a(6) and used in the FDCPA with an address at 60 Motor Pkwy, Commack, NY 11725.

   11.     Upon information and belief, Defendant Forster is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

                                    CLASS ALLEGATIONS

   12.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant Forster sent a collection letter attempting to collect a

               consumer debt;

           c. for which the debt had already been awarded a judgement;

           d. without including a disclosure that interest, fees and costs are continuously

               accruing, or in the alternative, that the owner of the debt decided to waive

               accruing interest and fees;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.
                                              3
            Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 4 of 9




   14.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

   15.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants’ written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. § l692e.

   17.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   18.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.



                                                4
         Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 5 of 9




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions’ predominance over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants’ written communications to consumers, in the forms

              attached as Exhibit A violate 15 U.S.C. § l692e.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants’ common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff



                                             5
          Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 6 of 9




Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                   FACTUAL ALLEGATIONS

   21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.     Some time prior to May 20, 2020, an obligation was allegedly incurred to Citibank,

N.A.

   23.     The Citibank, N.A. obligation arose out of transactions in which money, property,

insurance or services, which are the subject of the transaction, were exchanged primarily for

personal, family or household purposes, specifically a personal credit card.

   24.     The alleged Citibank, N.A. obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   25.     Citibank, N.A.is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   26.     Citibank, N.A. transferred the defaulted debt to Defendant Portfolio to collect the

alleged debt.

   27.     Defendant Portfolio contracted with Defendant Forster to collect the alleged debt.

Therefore, Defendant Forster is the agent of Defendant Portfolio.

   28.     Defendants Portfolio and Forster collect and attempt to collect debts incurred or

alleged to have been incurred for personal, family or household purposes on behalf of creditors

using the United States Postal Services, telephone and internet.



                                              6
          Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 7 of 9




                            Violation I – May 20, 2020 Collection Letter

   29.     On or about May 20, 2020 Defendant Forster sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Citibank, N.A. (See Exhibit A.)

   30.     The letter states a balance due of $28,411.82.

   31.     This balance arose from a judgment obtained in the Supreme Court of the State of

New York, entered on June 13, 2014 and filed on August 1, 2014 for a total of $24,557.78.

   32.     In New York State, post-judgement interest accrues on judgments from the date of

the entry of judgment. (Post Judgment Rate: 9%, unless otherwise prescribed by statute. N.Y.

C.P.L.R. § 5004. Accrual Date: Date of entry of judgment. N.Y. C.P.L.R. § 5003.)

   33.     Therefore, as interest began accruing on June 13, 2014 causing the balance of the

Citibank debt to increase accordingly, Defendant Forster should have noted the increasing

balance in the May 20, 2020 letter.

   34.     Yet, Defendant Forster’s Letter makes no mention of accrual of interest, nor does it

explain why interest would not be accruing due to waiver or any other reason, when the

Plaintiff can see the balance has increased since the entry of the judgment.

   35.     Defendant Forster is required to include a disclosure that either (1) interest is

accruing, or (2) the owner of the debt decided to waive the accruing interest.

   36.     Defendant Forster’s May 20, 2020 Collection Letter fails to conclusively state that

interest, fees and costs are continuously accruing, or in the alternative, that the owner of the debt

decided to waive the accruing interest.




                                               7
           Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 8 of 9




     37.      Since statutory interest is automatically accruing, a consumer who pays the “Balance

  Due” will be unaware as to whether or not the debt has been paid in full, and would in fact

  legally owe more money.

     38.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                           COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     40.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     42.     Defendant violated §1692e :


             a. As the Letter is open to more than one reasonable interpretation, at least one of

                 which is inaccurate;

             b. The Letter provides a false representation of the character, amount and/or legal

                 status of the debt in violation of § 1692e(2)(A);

             c. By making a false and misleading representation in violation of §1692e(10).


     43.     By reason thereof, Defendant Portfolio and Defendant Forster are both liable to

  Plaintiff for judgment in that their conduct violated Section 1692e et seq. of the FDCPA, actual

  damages, statutory damages, costs and attorneys’ fees.

                                                8
             Case 7:21-cv-03891 Document 1 Filed 05/03/21 Page 9 of 9




                                 DEMAND FOR TRIAL BY JURY

       44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Chana Braun, individually and on behalf of all others similarly situated,

demands judgment from Portfolio Recovery Associates, LLC and Forster & Garbus LLP as

follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: May 5, 2021                            Respectfully Submitted,

                                                     /s/Tamir Saland
                                                     Tamir Saland, Esq.
                                                     Stein Saks, PLLC
                                                     Attorneys for Plaintiff
                                                     285 Passaic Street
                                                     Hackensack, NJ 07601
                                                     (P): (201) 282-6500 ext. 122
                                                     (E) tsaland@steinsakslegal.com
                                                     Attorneys For Plaintiff

                                                 9
